Per curiam.
This disciplinary matter is before the Court on the report and recommendation of the special master, Patrick H. Head, recommending that Everett H. Mechem (State Bar No. 500499) be disbarred. Mechem, who was admitted to the Bar in 2001, was convicted in the United States District Court for the Eastern District of Tennessee on September 26, 2016, on 28 counts of wire fraud, two counts of Supplemental Security Income fraud, two counts of making a false statement, and one count of theft of public money
*233Decided May 15, 2017.
Paula J. Frederick, General Counsel State Bar, Andreea N. Morrison, Assistant General Counsel State Bar, for State Bar of Georgia.
The Bar initiated this action under Bar Rule 4-106 by filing a petition for the appointment of a special master. The Bar attempted to serve Mechem personally, but the sheriff filed a return of service non est inventus. The Bar then served Mechem by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii), but still received no response. After a brief hearing, at which Mechem did not appear, the special master entered his report and recommendation, concluding that by virtue of the convictions, Mechem had violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d), and recommending imposition of the maximum sanction of disbarment. The special master’s report was filed in this Court on March 3, 2017, but Mechem has still failed to file a response.
Having reviewed the record, we agree that disbarment is the appropriate sanction in this matter. Accordingly, it is hereby ordered that the name of Everett H. Mechem be removed from the rolls of persons authorized to practice law in the State of Georgia. Mechem is reminded of his duties pursuant to Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.